Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                    DETAILED ACTION
Claims 1-20 are allowed with the examiner's amendment as follow:

                                                 EXAMINER'S AMENDMENT
1.    An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

2.    Authorization for this examiner's amendment was given in a telephone interview with Abu Reaz (Reg. No.74,202) on 08/03/2022.

The application has been amended as follows:
In the claims:

1.	(Currently amended) A tower-mounted networking device, comprising:
a point-to-point radio configured to establish a point-to-point wireless communication with a remote point-to-point radio in a remote networking device;
a point-to-multipoint radio configured to establish respective wireless communications with a plurality of user devices;
a first port configured to receive power from a power source to power the networking device and data from a wired communication; and
forwarding circuitry configured to: 
receive a packet via the point-to-point wireless communication from the remote networking device; and
forward the packetvia a corresponding wireless communication using the point-to-multipoint radio.
 
2.	(Original) The networking device of claim 1, further comprising a second point-to-point radio configured to establish a second point-to-point wireless communication with a second remote point-to-point radio in a second remote networking device.
 
3.	(Currently amended) The networking device of claim 2, wherein the forwarding circuitry is further configured to forward a second packet, which is received via the second point-to-point radio from the second remote networking device, to the remote networking device via the point-to-point wireless communication.
 
4.	(Original) The networking device of claim 1, further comprising a second port capable of receiving power, wherein the first port is a primary power source, and wherein the second port is a secondary power source.
 
5.	(Original) The networking device of claim 1, wherein the point-to-multipoint radio is a cellular radio, and wherein a respective user device of the plurality of user devices is equipped with a cellular radio that establishes the communication with the point-to-multipoint radio.
 
6.	(Original) The networking device of claim 1, wherein the point-to-multipoint radio is a WiFi radio, and wherein a respective user device of the plurality of user devices is equipped with a WiFi radio that establishes the communication with the point-to-multipoint radio.
 
7.	(Original) The networking device of claim 1, further comprising a chassis comprising a weather-resistant printed circuit board (PCB) chamber capable of resisting weather intrusion, wherein the chassis is capable of dissipating heat away from high-power electronics of an internal PCB in the PCB chamber without requiring ventilation ports on the chassis.
8.	(Currently amended) The networking device of claim 1, the first 
 
9.	(Original) The networking device of claim 1, further comprising a controller configured to:
receive a configuration instruction via the point-to-point radio or the point-to-multipoint radio; and
configure the networking device based on the configuration instruction.
 
10.	(Original) The networking device of claim 1, wherein the first port is configured to receive the power from the power source and the data from the wired communication from a single external cable coupled to the first port.
 
11.	(Currently amended) A computer system mounted on a radio tower or wall, comprising:
a processor; 
a plurality of radios;
a first port configured to receive power from a power source to power the computer system; and 
a memory coupled to the processor and storing instructions, which when executed by the processor cause the processor to perform a method, the method comprising:
establishing, via a point-to-point radio of the plurality of radios, a point-to-point wireless communication with a remote point-to-point radio in a remote networking device;
establishing, via a point-to-multipoint radio of the plurality of radios, respective wireless communications with a plurality of user devices; 
receiving, via the point-to-point wireless communication, a packet from the remote networking device a 
forwarding the packetvia a corresponding wireless communication using the point-to-multipoint radio.   

12.	(Original) The computer system of claim 11, wherein the method further comprises establishing, via a second point-to-point radio of the plurality of radios, a second point-to-point wireless communication with a second remote point-to-point radio in a second remote networking device.  

13.	(Currently amended) The computer system of claim 12, wherein the method further comprises forwarding a second packet, which is received via the second point-to-point radio from the second remote networking device, to the remote networking device via the point-to-point wireless communication.
 
14.	(Original) The computer system of claim 11, further comprising a second port capable of receiving power;
wherein the method further comprises selecting the first port as a primary power source and the second port as a secondary power source.
 
15.	(Original) The computer system of claim 11, wherein the point-to-multipoint radio is a cellular radio, and wherein a respective user device of the plurality of user devices is equipped with a cellular radio that establishes the communication with the point-to-multipoint radio.
 
16.	(Original) The computer system of claim 11, wherein the point-to-multipoint radio is a WiFi radio, and wherein a respective user device of the plurality of user devices is equipped with a WiFi radio that establishes the communication with the point-to-multipoint radio.
 
17.	(Original) The computer system of claim 11, further comprising a chassis comprising a weather-resistant printed circuit board (PCB) chamber capable of resisting weather intrusion, wherein the chassis is capable of dissipating heat away from high-power electronics of an internal PCB in the PCB chamber without requiring ventilation ports on the chassis.
 
18.	(Currently amended) The computer system of claim 11, the first 
 
19.	(Original) The computer system of claim 11, wherein the method further comprises:
receiving a configuration instruction via the point-to-point radio or the point-to-multipoint radio; and
configuring the computer system based on the configuration instruction.
 
20.	(Original) The computer system of claim 11, wherein the first port is configured to receive the power from the power source from a single external cable coupled to the first port; and
wherein the method further comprises receiving the data from the wired communication from the external cable.

  

   			 REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
For claim 1, prior art Faska et al. (2008/0159256) para [0029] [0037] [FIGS. 16-18] discloses the exo-modular switch device 100 (= tower mounted networking device) to be mounted on a standard aerial-mounted wire strand and [Fig.20] the exo-modular switch(= networking device)  providing point-to-point data over coaxial to an indoor media converter (BIU) which feeds Ethernet traffic to a point-to-multipoint network controller).

Other references on record discloses individual features which are recited in the claimed invention. However, the combined teachings of the prior art references do not teach or reasonably suggest the limitation “a tower-mounted networking device has  point-to-point and point-to-multipoint two radios and  a forwarding circuitry which receive a packet via the point-to-point wireless communication from the remote networking device and forward  the packet to a user device via a corresponding wireless communication using the point-to-multipoint radio” with the claimed invention as a whole.

Therefore, claim 1 is allowable over the prior art of record. The same reasoning applies to claim 11 mutatis mutandis. Accordingly, claims 2-10 and 12-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA S CHOWDHURY whose telephone number is (571)272-2547. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHMIDA S CHOWDHURY/           Primary Examiner, Art Unit 2471